DETAILED ACTION
Claims 1, 3-8, 10-16, and 18-20 are presented for examination.
Claims 1, 4, 6-8, 10, 11, 13, 14, 16, 18, and 19 are amended.
Claims 2, 9, and 17 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The title of the invention is acceptable.
The objection to the claims has been withdrawn based on Applicant’s amendment.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (hereinafter Zhou), U.S. Publication No. 2018/0146456,  in view of Marinier et al., (hereinafter Marinier), U.S. Publication No. 2018/0006791.

As per claim 1, Zhou discloses a wireless communication method in a wireless communication network [paragraphs 0002, 0045, 0050, a wireless communication method in a wireless communication network (a communication process between a UE and a network element such as a base station in a wireless communications network)], comprising: 
determining, by a device of the network , K bits being used for indicating a resource index of a resource in downlink control information (DCI) [paragraphs 0008, 0054, 0055, 0064, 0071, 0083, 0109, determining, by a device of the network (determine the information about the allocated resources), K bits being used for indicating a resource index of a resource (UE obtains information about allocated resources according to the public resource allocation indication information) in downlink control information (DCI) (DCI received by each UE)], wherein the K bits are used for indicating a resource set or paragraphs 0005, 0054-0056, wherein the K bits are used for indicating a resource set, that is corresponding to the resource (a resource allocation indication bitmap)], and wherein K is an integer greater than or equal to 0 [paragraphs 0005, 0054, 0056, wherein K is an integer greater than or equal to 0 (length of each bitmap)]; 
determining, by the device of the network, the resource index indicated by the K bits [paragraphs 0005, 0054-0056, 0083, determining, by the device of the network (determine the information about the allocated resources), the resource index indicated by the K bits]; and 
determining, by the device of the network, the resource from at least one available resource according to the determined resource index [paragraphs 0083-0085, 0099, determining, by the device of the network, the resource from at least one available resource according to the determined resource index (DCI number according to a numbering rule)].
Zhou does not discloses indicating a resource index of a scheduling resource in downlink control information, and receiving, by the device of the network, second information, wherein the second information is used for configuring an available resource of the at least one available resource and a corresponding resource index corresponding to the available resource.
However, Marinier teaches indicating a resource index of a scheduling resource in downlink control information [paragraphs 0181, 0185, 0224, indicating a resource index of a scheduling resource in downlink control information (DCI used for providing dynamic scheduling information)], and receiving, by the device of the network, second information, table 4, 5, fig. 5, paragraphs 0070, 0197, 0201, 0278, second information is used for configuring an available resource of the at least one available resource and a corresponding resource index corresponding to the available resource (scheduling information may be included in an existing DCI format (e.g., using one of more indices to refer to specific control information); the resource index configured by higher layers)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhou by including a scheduling resource in downlink control information as taught by Marinier because it would provide the Zhou's method with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 3, Zhou discloses the method according to claim 1, Zhou does not discloses wherein the second information is carried in: a radio resource control (RRC) message; system information; or a broadcasting channel.
However, Marinier teaches wherein the second information is carried in: a radio resource control (RRC) message; system information; or a broadcasting channel [paragraphs 0092, 0123, 0127, 0303, wherein the second information is carried in: a radio resource control (RRC) message; system information (cell may be configured (such as by radio resource control (RRC))].
Marinier, paragraph 0237].

As per claim 4, Zhou discloses the method according to claim 1, Zhou does not discloses wherein the scheduling resource is: a physical uplink control channel (PUCCH) resource; a physical downlink shared channel (PDSCH) resource; or a physical uplink shared channel (PUSCH) resource.
However, Marinier teaches wherein the scheduling resource is: a physical uplink control channel (PUCCH) resource [fig. 2, 3, paragraphs 0054, 0061, 0121, 0133, 100, 0118, 0131, 0148, wherein the scheduling resource is: a PUCCH resource (dynamic scheduling of UCI on PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhou by including a radio resource control (RRC) message as taught by Marinier because it would provide the Zhou's method with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 5, Zhou discloses the method according to claim 1, Zhou does not discloses wherein the at least one available resource comprises at least one: a physical 
However, Marinier teaches wherein the at least one available resource comprises at least one: a physical uplink control channel (PUCCH) resource set corresponding to format 0; or a PUCCH resource set corresponding to format 1 [fig. 3, 4, paragraphs 0163, 0192, 0305, wherein the at least one available resource comprises at least one: a physical uplink control channel (PUCCH) resource set corresponding to format 0; or a PUCCH resource set corresponding to format 1 (PUCCH transmission format may include at least one of: a legacy PUCCH format such as 1, 1a, 1b, 2, 3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhou by including a physical uplink control channel (PUCCH) resource set as taught by Marinier because it would provide the Zhou's method with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 6, Zhou discloses the method according to claim 1, Zhou does not discloses wherein the at least one available resource comprises at least one: a PUCCH resource set corresponding to format 2; a PUCCH resource set corresponding to format 3; or, a PUCCH resource set corresponding to format 4.
However, Marinier teaches wherein the at least one available resource comprises at least one: a physical uplink control channel (PUCCH) resource set corresponding to format 2; a PUCCH resource set corresponding to format 3; or, a PUCCH resource set corresponding to format 4 [fig. 3, 4, paragraphs 0054, 0130, 0140, 0192, 0207, 0305, wherein the at least one available resource comprises at least one: a PUCCH resource set corresponding to format 2; a PUCCH resource set corresponding to format 3; or, a PUCCH resource set corresponding to format 4 (PUCCH format 3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhou by including a physical uplink control channel (PUCCH) resource set as taught by Marinier because it would provide the Zhou's method with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 7, Zhou discloses the method according to claim 1, Zhou does not discloses wherein the K bits are composed of at least one first bit and at least one second bit; the first bit is used for indicating: an index of the resource set corresponding to the scheduling resource, wherein the second bit is used for indicating: an index of the scheduling resource in the corresponding resource set.
However, Marinier teaches wherein the K bits are composed of at least one first bit and at least one second bit; the first bit is used for indicating: an index of the resource set corresponding to the scheduling resource, wherein the second bit is used for indicating: an index of the scheduling resource in the corresponding resource set [table 4, 5, fig. 5, paragraphs 0070, 0113, 0133, 0135, 0164, 0181, 0185, 0197, 0201, 0224, 0278, wherein the K bits are composed of at least one first bit and at least one second bit (information bits for different types of UCI to be transmitted on PUCCH); the first bit is used for indicating: an index of the resource set corresponding to the scheduling resource, wherein the second bit is used for indicating: an index of the scheduling resource in the corresponding resource set (scheduling information may be included in an existing DCI format (e.g., using one of more indices to refer to specific control information); the resource index configured by higher layers; two or more different sets of information bits)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhou by including at least one first bit and at least one second bit as taught by Marinier because it would provide the Zhou's method with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 8, Zhou discloses an apparatus in a communication device, comprising: 
a processor and a memory storing program instructions [fig. 9, paragraphs 0123, 0128, a processor and a memory storing program instructions (processor 601 and the memory 602)]; wherein when the program instructions are executed by the processor [fig. 9, paragraphs 0123, 0128, wherein when the program instructions are executed by the processor (processor 601 is configured to invoke the program code stored in the memory 602)], the apparatus is configured to: 
determine K bits being used for indicating a resource index of a resource in downlink control information (DCI) [paragraphs 0008, 0054, 0055, 0064, 0071, 0083, 0109, determine (determine the information about the allocated resources), K bits being used for indicating a resource index of a resource (UE obtains information about allocated resources according to the public resource allocation indication information) in downlink control information (DCI) (DCI received by each UE)], wherein the K bits are used for indicating a resource set or a resource type or a channel format, that is corresponding to the resource [paragraphs 0005, 0054-0056, wherein the K bits are used for indicating a resource set, that is corresponding to the resource (a resource allocation indication bitmap)], and wherein K is an integer greater than or equal to 0 [paragraphs 0005, 0054, 0056, wherein K is an integer greater than or equal to 0 (length of each bitmap)]; 
determine the resource index indicated by K bits based on the K bits [paragraphs 0005, 0054-0056, 0083, determine (determine the information about the allocated resources), the resource index indicated by K bits based on the K bits]; 
determine a resource from at least one available resource according to the determined resource index [paragraphs 0083-0085, 0099, determine a resource from at least one available resource according to the determined resource index (DCI number according to a numbering rule)].
Zhou does not discloses indicating a resource index of a scheduling resource in downlink control information, and receiving, by the device of the network, second information, wherein the second information is used for configuring an available resource of the at least one available resource and a corresponding resource index corresponding to the available resource.
However, Marinier teaches indicating a resource index of a scheduling resource in downlink control information [paragraphs 0181, 0185, 0224, indicating a resource index of a scheduling resource in downlink control information (DCI used for providing dynamic scheduling information)], and receiving, by the device of the network, second information, wherein the second information is used for configuring an available resource of the at table 4, 5, fig. 5, paragraphs 0070, 0197, 0201, 0278, second information is used for configuring an available resource of the at least one available resource and a corresponding resource index corresponding to the available resource (scheduling information may be included in an existing DCI format (e.g., using one of more indices to refer to specific control information); the resource index configured by higher layers)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Zhou by including a scheduling resource in downlink control information as taught by Marinier because it would provide the Zhou's apparatus with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 10, Zhou discloses the device according to claim 8, Zhou does not discloses wherein the second information is carried in: a radio resource control (RRC) message; system information; or a broadcasting channel.
However, Marinier teaches wherein the second information is carried in: a radio resource control (RRC) message; system information; or a broadcasting channel [paragraphs 0092, 0123, 0127, 0303, wherein the second information is carried in: a radio resource control (RRC) message; system information (cell may be configured (such as by radio resource control (RRC))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhou by Marinier, paragraph 0237].

As per claim 11, Zhou discloses the device according to claim 8, Zhou does not discloses wherein the scheduling resource is: a physical uplink control channel (PUCCH) resource; a physical downlink shared channel (PDSCH) resource; or a physical uplink shared channel (PUSCH) resource.
However, Marinier teaches wherein the scheduling resource is: a physical uplink control channel (PUCCH) resource [fig. 2, 3, paragraphs 0054, 0061, 0121, 0133, 100, 0118, 0131, 0148, wherein the scheduling resource is: a PUCCH resource (dynamic scheduling of UCI on PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhou by including a radio resource control (RRC) message as taught by Marinier because it would provide the Zhou's device with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 12, Zhou discloses the device according to claim 8, Zhou does not discloses wherein the at least one available resource comprises at least one: a physical uplink control channel (PUCCH) resource set corresponding to format 0; or a PUCCH resource set corresponding to format 1.
fig. 3, 4, paragraphs 0163, 0192, 0305, wherein the at least one available resource comprises at least one: a physical uplink control channel (PUCCH) resource set corresponding to format 0; or a PUCCH resource set corresponding to format 1 (PUCCH transmission format may include at least one of: a legacy PUCCH format such as 1, 1a, 1b, 2, 3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhou by including a physical uplink control channel (PUCCH) resource set as taught by Marinier because it would provide the Zhou's device with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 13, Zhou discloses the device according to claim 8, Zhou does not discloses wherein the at least one available resource comprises at least one: a physical uplink control channel (PUCCH) resource set corresponding to format 2; a PUCCH resource set corresponding to format 3; or, a PUCCH resource set corresponding to format 4.
However, Marinier teaches wherein the at least one available resource comprises at least one: a physical uplink control channel (PUCCH) resource set corresponding to format 2; a PUCCH resource set corresponding to format 3; or, a PUCCH resource set corresponding to format 4 [fig. 3, 4, paragraphs 0054, 0130, 0140, 0192, 0207, 0305, wherein the at least one available resource comprises at least one: a PUCCH resource set corresponding to format 2; a PUCCH resource set corresponding to format 3; or, a PUCCH resource set corresponding to format 4 (PUCCH format 3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhou by including a physical uplink control channel (PUCCH) resource set as taught by Marinier because it would provide the Zhou's device with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 14, Zhou discloses the device according to claim 8, Zhou does not discloses wherein the K bits are composed of at least one first bit and at least one second bit; the first bit is used for indicating: an index of the resource set corresponding to the scheduling resource, wherein the second bit is used for indicating: an index of the scheduling resource in the corresponding resource set; wherein the resource set comprises the at least one available resource.
However, Marinier teaches wherein the K bits are composed of at least one first bit and at least one second bit; the first bit is used for indicating: an index of the resource set corresponding to the scheduling resource, wherein the second bit is used for indicating: an index of the scheduling resource in the corresponding resource set; wherein the resource set comprises the at least one available resource [table 4, 5, fig. 5, paragraphs 0070, 0113, 0133, 0135, 0164, 0181, 0185, 0197, 0201, 0224, 0278, wherein the K bits are composed of at least one first bit and at least one second bit (information bits for different types of UCI to be transmitted on PUCCH); the first bit is used for indicating: an index of the resource set corresponding to the scheduling resource, wherein the second bit is used for indicating: an index of the scheduling resource in the corresponding resource set; wherein the resource set comprises the at least one available resource (scheduling information may be included in an existing DCI format (e.g., using one of more indices to refer to specific control information); the resource index configured by higher layers; two or more different sets of information bits)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhou by including at least one first bit and at least one second bit as taught by Marinier because it would provide the Zhou's device with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 15, Zhou discloses the apparatus according to claim 8, 
wherein the apparatus is a microchip, and the communication device is a base station or a user terminal [fig. 9, paragraphs 0123, 0128, wherein the apparatus is a microchip, and the communication device is a base station or a user terminal (the chip set may be installed in a UE or a similar device)].

As per claim 16, Zhou discloses a non-transitory computer readable medium storing program codes thereon for execution by a processor in a communication device [paragraphs 0123, 0140, a non-transitory computer readable medium storing program codes thereon for execution by a processor in a communication device (storage medium)], wherein the program codes comprise instructions for: 
paragraphs 0008, 0054, 0055, 0064, 0071, 0083, 0109, determining, (determine the information about the allocated resources), K bits being used for indicating a resource index of a resource (UE obtains information about allocated resources according to the public resource allocation indication information) in downlink control information (DCI) (DCI received by each UE)], wherein the K bits are used for indicating a resource set or a resource type or a channel format, that is corresponding to the scheduling resource [paragraphs 0005, 0054-0056, wherein the K bits being used for indicating a resource set, that is corresponding to the resource (a resource allocation indication bitmap)], and wherein K is an integer greater than or equal to 0 [paragraphs 0005, 0054, 0056, wherein K is an integer greater than or equal to 0 (length of each bitmap)]; 
determining, the resource index indicated by K bits [paragraphs 0005, 0054-0056, 0083, determining, (determine the information about the allocated resources), the resource index indicated by K bits]; and 
determining, a resource from at least one available resource according to the determined resource index [paragraphs 0083-0085, 0099, determining, a resource from at least one available resource according to the determined resource index (DCI number according to a numbering rule)].
Zhou does not discloses indicating a resource index of a scheduling resource in downlink control information, and receiving, by the device of the network, second information, wherein the second information is used for configuring an available resource 
However, Marinier teaches indicating a resource index of a scheduling resource in downlink control information [paragraphs 0181, 0185, 0224, indicating a resource index of a scheduling resource in downlink control information (DCI used for providing dynamic scheduling information)], and receiving, by the device of the network, second information, wherein the second information is used for configuring an available resource of the at least one available resource and a corresponding resource index corresponding to the available resource [table 4, 5, fig. 5, paragraphs 0070, 0197, 0201, 0278, second information is used for configuring an available resource of the at least one available resource and a corresponding resource index corresponding to the available resource (scheduling information may be included in an existing DCI format (e.g., using one of more indices to refer to specific control information); the resource index configured by higher layers)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Zhou by including a scheduling resource in downlink control information as taught by Marinier because it would provide the Zhou's medium with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 18, Zhou discloses the non-transitory computer readable medium according to claim 16, Zhou does not discloses wherein the second information is carried 
However, Marinier teaches wherein the second information is carried in: a radio resource control (RRC) message; system information; or a broadcasting channel [paragraphs 0092, 0123, 0127, 0303, wherein the second information is carried in: a radio resource control (RRC) message; system information (cell may be configured (such as by radio resource control (RRC))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Zhou by including a radio resource control (RRC) message as taught by Marinier because it would provide the Zhou's medium with the enhanced capability of improve performance at the receiver [Marinier, paragraph 0237].

As per claim 19, Zhou discloses the non-transitory computer readable medium according to claim 16, Zhou does not discloses wherein the second information is carried in: a physical uplink control channel (PUCCH) resource; a physical downlink shared channel (PDSCH) resource; or a physical uplink shared channel (PUSCH) resource.
However, Marinier teaches wherein the scheduling resource is: a physical uplink control channel (PUCCH) resource [fig. 2, 3, paragraphs 0054, 0061, 0121, 0133, 100, 0118, 0131, 0148, wherein the scheduling resource is: a PUCCH resource (dynamic scheduling of UCI on PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Zhou by Marinier, paragraph 0237].

As per claim 20, Zhou discloses the non-transitory computer readable medium according to claim 16, Zhou does not discloses wherein the at least one available resource comprises at least one: a physical uplink control channel (PUCCH) resource set corresponding to format 0; or a PUCCH resource set corresponding to format 1; a physical uplink control channel (PUCCH) resource set corresponding to format 2; a PUCCH resource set corresponding to format 3; or, a PUCCH resource set corresponding to format 4.
However, Marinier teaches wherein the at least one available resource comprises at least one: a physical uplink control channel (PUCCH) resource set corresponding to format 0; or a PUCCH resource set corresponding to format 1; a physical uplink control channel (PUCCH) resource set corresponding to format 2; a PUCCH resource set corresponding to format 3; or, a PUCCH resource set corresponding to format 4 [fig. 3, 4, paragraphs 0054, 0130, 0140, 0192, 0207, 0305, wherein the at least one available resource comprises at least one: a PUCCH resource set corresponding to format 2; a PUCCH resource set corresponding to format 3; or, a PUCCH resource set corresponding to format 4 (PUCCH format 3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Zhou by including a physical uplink control channel (PUCCH) resource set as taught by Marinier Marinier, paragraph 0237].

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/28/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469